Citation Nr: 0022868	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-30 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel






INTRODUCTION

The veteran's Forms DD 214 which are of record reflect active 
service from January 1955 to February 1959 and May 1959 to 
September 1975.  Total active service of over 19 years is 
indicated.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for left ear tinnitus and continued the 
noncompensable evaluation for defective left ear hearing.

The veteran appealed the determination seeking an earlier 
effective date for service connection and an increased 
initial evaluation for the left ear tinnitus, and a 
compensable evaluation for defective left ear hearing.  In 
July 1999 the Board denied the claims for an earlier 
effective date and increased rating for tinnitus and remanded 
the increased evaluation claim for review in light of recent 
regulatory changes.  The remand directives have been 
completed, the veteran's claim for a compensable evaluation 
for left ear hearing loss remains denied, and the matter is 
now before the Board for final appellate disposition.


FINDING OF FACT

The veteran has an average puretone threshold level of 74 in 
the left ear, with speech recognition of 96 percent.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for left ear hearing loss was originally 
established and assigned a noncompensable evaluation in June 
1978.  The veteran has sought a compensable evaluation on 
several occasions, most recently in January 1997.  He alleged 
that his left ear hearing disability had increased in 
severity and his hearing aids were no longer sufficient.  

The veteran underwent a VA hearing examination in February 
1997.  Audiological examination of the left ear revealed pure 
tone thresholds, in decibels, as follows:



HERTZ (Hz)


1000
2000
3000
4000
Average
LEFT
60
55
85
95
74

Speech audiometry revealed left ear speech recognition 
ability of 96 percent.  The examiner concluded that there was 
a mild conductive loss to 1000 Hz with a moderate to profound 
mixed loss from 2000 to 8000 Hz.  Word recognition was good.  

The application for increased rating, notice of disagreement, 
and appeal contended that the increased left ear hearing 
disability warranted an increased rating.  The veteran also 
described years of treatment, including surgeries he received 
on his left ear during active duty.  In August 2000, the 
veteran's representative filed a presentation on behalf of 
the veteran in which there was a request for a remand to 
allow a new hearing examination of the veteran.  


Criteria

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  

In rating service-connected disabilities, the provisions of 
38 C.F.R. § 4.1 require that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 mandates that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.  

The schedular criteria for evaluation of hearing impairment 
changed on June 10, 1999.  Where a law or regulation changes 
after a claim is filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Evaluations of defective hearing range from noncompensable to 
100 percent are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average threshold 
level as measured by pure tone and audiometry tests.  38 
C.F.R. § 4.85, 4.87 (Tables VI-VII, Diagnostic Code 6100).  
To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes auditory acuity levels from I 
to XI.  Id.  In a hearing loss case, the disability rating is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 
55 (1994).  


Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

New schedular criteria for evaluation of hearing impairment 
went into effect on June 10, 1999.  However, the RO denied 
the veteran's clam for increased rating for bilateral hearing 
loss in April 1997 under the former schedular criteria in 
effect prior to June 10, 1999.  In July 1999 the Board 
remanded the matter to the RO for consideration under the new 
provisions as well and the veteran's claim continued to be 
denied.

Because the new schedular criteria went into effect during 
the pendency of this appeal the Board must evaluate the 
veteran's hearing impairment under both the old and new 
rating criteria to determine which version is more favorable 
to him .  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the old and new criteria yield the same result 
because the old and new Tables VI-VII are identical.  
38 C.F.R. § 4.85, 4.87 (Tables VI-VII, Diagnostic Code 6100).  
The veteran's hearing loss is noncompensable under both the 
old and new criteria.  The medical evidence shows that the 
pure tone threshold average in the left ear is 74 decibels 
with speech recognition ability of 96 percent correct (level 
II).  Under the code the nonservice-connected right hear is 
to be assigned the Roman Numeral designation I for evaluation 
purposes.  38 C.F.R. §§ 4.85, 4.87 (Table VI).  According to 
the old and new criteria, where audiological testing reveals 
level I hearing in the right ear and level II hearing in the 
left ear, a noncompensable evaluation for hearing loss is 
appropriate.  38 C.F.R. §§ 4.85, 4.87 (Table VII).  

Therefore, in light of the above, the Board concludes that 
the veteran's left hearing loss is accurately reflected by 
the current noncompensable evaluation.  


ORDER

The claim of entitlement to a compensable evaluation for left 
ear hearing loss is denied. 


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

